      Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 1 of 21



1    QUINN EMANUEL URQUHART &                  Karen L. Dunn (DC SBN 1002520; pro hac
       SULLIVAN, LLP                           vice)
2    Stephen A. Swedlow (pro hac vice)         William A. Isaacson (DC SBN 414788; pro
     David A. Nelson (pro hac vice)            hac vice)
3                                              Jessica E. Phillips (DC SBN 991072; pro
     Marc L. Kaplan (pro hac vice)             hac vice)
4    191 N. Wacker Drive, Suite 2700           PAUL, WEISS, RIFKIND, WHARTON &
     Chicago, IL 60606-1881                    GARRISON LLP
5    Telephone: (312) 705-7400                 2001 K Street, NW
                                               Washington, DC 20006-1047
6    Adam B. Wolfson (Bar No. 262125)          Telephone: (202) 223-7300
     Joseph Sarles (Bar No. 254750)            Facsimile: (202) 223-7420
7    865 South Figueroa Street, 10th Floor     kdunn@paulweiss.com
                                               wisaacson@paulweiss.com
8    Los Angeles, CA 90017-2543                jphillips@paulweiss.com
     Telephone: (213) 443-3000
9                                              Yahonnes S. Cleary (NY SBN 4802492; pro
     Counsel for Plaintiff SaurikIT, LLC       hac vice)
10                                             1285 Avenue of the Americas
                                               New York, NY 10019-6064
11
                                               Telephone: (212) 373-3000
12                                             Facsimile: (212) 757-3990
                                               ycleary@paulweiss.com
13
                                               Meredith R. Dearborn (SBN 268312)
14                                             PAUL, WEISS, RIFKIND, WHARTON &
                                                 GARRISON LLP
15                                             943 Steiner St.
                                               San Francisco, CA 94117
16                                             Telephone: (202) 223-7300
                                               Facsimile: (202) 223-7420
17                                             mdearborn@paulweiss.com

18                                             Counsel for Defendant Apple Inc.

19
                                  UNITED STATES DISTRICT COURT
20                              NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
21

22   SAURIKIT, LLC,                            CASE NO. 4:20-cv-08733-YGR
23                 Plaintiff,                  ORDER GRANTING STIPULATION
                                               BETWEEN SAURIKIT, LLC AND APPLE
24          v.                                 INC. AND [PROPOSED] PROTECTIVE
                                               ORDER
25   APPLE INC., a California Corporation,
                                               The Honorable Yvonne Gonzalez Rogers
26                 Defendant.
27

28
                 STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                             [PROPOSED] PROTECTIVE ORDER
                                CASE NO. 4:20-cv-08733-YGR
      Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 2 of 21



1            The Parties, by and through their respective counsel, hereby agree and stipulate, subject

2    to the approval of the Court, that the following Protective Order shall apply in this case:

3    1.      PURPOSES AND LIMITATIONS

4            Disclosure and discovery activity in this action are likely to involve production of

5    confidential, proprietary, or private information for which special protection from public

6    disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

7    Accordingly, the Parties hereby stipulate to and petition the Court to enter the following

8    Stipulated Protective Order. The Parties acknowledge that this Order does not confer blanket

9    protections on all disclosures or responses to discovery and that the protection it affords from

10   public disclosure and use extends only to the limited information or items that are entitled to

11   confidential treatment under the applicable legal principles. The Parties further acknowledge, as

12   set forth in Section 13.3, below, that this Stipulated Protective Order does not entitle them to file

13   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures that must be

14   followed and the standards that will be applied when a party seeks permission from the Court to

15   file material under seal.

16   2.      DEFINITIONS

17           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

18   information or items under this Order.

19           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

20   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

21   of Civil Procedure 26(c).

22           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

23   well as their support staff).

24           2.4     Designated House Counsel: House Counsel who seek access to “HIGHLY

25   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.

26           2.5     Designating Party: a Party or Non-Party that designates information or items that

27   it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

28   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

                   STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                               [PROPOSED] PROTECTIVE ORDER
                                  CASE NO. 4:20-cv-08733-YGR
                                               2
      Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 3 of 21



1    CODE.”

2            2.6      Disclosure or Discovery Material: all items or information, regardless of the

3    medium or manner in which it is generated, stored, or maintained (including, among other things,

4    testimony, transcripts, and tangible things), that are produced or generated in disclosures or

5    responses to discovery in this matter.

6            2.7      Expert: a person with specialized knowledge or experience in a matter pertinent

7    to the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness

8    or as a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s

9    competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party

10   or of a Party’s competitor.

11           2.8      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

12   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another

13   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

14   less restrictive means.

15           2.9      “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items:

16   extremely sensitive “Confidential Information or Items” representing computer code and

17   associated comments and revision histories, formulas, engineering specifications, or schematics

18   that define or otherwise describe in detail the algorithms or structure of software or hardware

19   designs, disclosure of which to another Party or Non-Party would create a substantial risk of

20   serious harm that could not be avoided by a less restrictive means.

21           2.10     House Counsel: attorneys who are employees of a party to this action. House

22   Counsel does not include Outside Counsel of Record or any other outside counsel.

23           2.11     Non-Party: any natural person, partnership, corporation, association, or other

24   legal entity not named as a Party to this action.

25           2.12     Outside Counsel of Record: attorneys who are not employees of a party to this

26   action but are retained to represent or advise a party to this action and have appeared in this

27   action on behalf of that party or are affiliated with a law firm which has appeared on behalf of

28   that party.

                    STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                                [PROPOSED] PROTECTIVE ORDER
                                   CASE NO. 4:20-cv-08733-YGR
                                                3
      Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 4 of 21



1           2.13     Party: any party to this action, including all of its officers, directors, employees,

2    consultants, retained experts, and Outside Counsel of Record (and their support staffs).

3           2.14     Producing Party: a Party or Non-Party that produces Disclosure or Discovery

4    Material in this action.

5           2.15     Professional Vendors: persons or entities that provide litigation support services

6    (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

7    organizing, storing, or retrieving data in any form or medium) and their employees and

8    subcontractors.

9           2.16     Protected Material: any Disclosure or Discovery Material that is designated as

10   “CONFIDENTIAL,” as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or as

11   “HIGHLY CONFIDENTIAL – SOURCE CODE.”

12          2.17     Receiving Party: a Party that receives Disclosure or Discovery Material from a

13   Producing Party.

14          2.18     Related Action: refers to In re iPhone Antitrust Litig., No. 4:19-cv-03074-YGR,

15   Cameron, et al. v. Apple Inc., No. 4:19-cv-03074-YGR, Epic Games, Inc v. Apple Inc., No. 4:20-

16   cv-05640-YGR, and Pistacchio v. Apple, No. 4:20-cv-07034-YGR.

17   3.     SCOPE

18          The protections conferred by this Stipulation and Order cover not only Protected Material

19   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

20   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

21   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

22   However, the protections conferred by this Stipulation and Order do not cover the following

23   information: (a) any information that is in the public domain at the time of disclosure to a

24   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

25   a result of publication not involving a violation of this Order, including becoming part of the

26   public record through trial or otherwise; and (b) any information known to the Receiving Party

27   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

28   obtained the information lawfully and under no obligation of confidentiality to the Designating

                   STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                               [PROPOSED] PROTECTIVE ORDER
                                  CASE NO. 4:20-cv-08733-YGR
                                               4
      Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 5 of 21



1    Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

2    4.     DURATION

3           Even after final disposition of this litigation, the confidentiality obligations imposed by

4    this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

5    order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

6    claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

7    the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this

8    action, including the time limits for filing any motions or applications for extension of time

9    pursuant to applicable law.

10   5.     DESIGNATING PROTECTED MATERIAL

11          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

12   or Non-Party that designates information or items for protection under this Order must take care

13   to limit any such designation to specific material that qualifies under the appropriate standards.

14   To the extent that it is practical to do so, the Designating Party must designate for protection only

15   those parts of material, documents, items, or oral or written communications that qualify – so

16   that other portions of the material, documents, items, or communications for which protection is

17   not warranted are not swept unjustifiably within the ambit of this Order.

18          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

19   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

20   unnecessarily encumber or retard the case development process or to impose unnecessary

21   expenses and burdens on other parties) expose the Designating Party to sanctions.

22          If it comes to a Designating Party’s attention that information or items that it designated

23   for protection do not qualify for protection, that Designating Party must promptly notify all other

24   Parties that it is withdrawing the mistaken designation.

25          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

26   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

27   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

28   designated before the material is disclosed or produced.

                  STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                              [PROPOSED] PROTECTIVE ORDER
                                 CASE NO. 4:20-cv-08733-YGR
                                              5
      Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 6 of 21



1           Designation in conformity with this Order requires:

2                      (a) for information in documentary form (e.g., paper or electronic documents, but

3    excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

4    Party affix the legend “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’

5    EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” to each page that contains

6    protected material. If only a portion or portions of the material on a page qualifies for protection,

7    the Producing Party also must clearly identify the protected portion(s) (e.g., by making

8    appropriate markings in the margins) and must specify, for each portion, the level of protection

9    being asserted.

10                     A Party or Non-Party that makes original documents or materials available for

11   inspection need not designate them for protection until after the inspecting Party has indicated

12   which material it would like copied and produced. During the inspection and before the

13   designation, all of the material made available for inspection shall be deemed “HIGHLY

14   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified

15   the documents it wants copied and produced, the Producing Party must determine which

16   documents, or portions thereof, qualify for protection under this Order. Then, before producing

17   the specified documents, the Producing Party must affix the appropriate legend

18   (“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

19   “HIGHLY CONFIDENTIAL – SOURCE CODE”) to each page that contains Protected

20   Material. If only a portion or portions of the material on a page qualifies for protection, the

21   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

22   markings in the margins) and must specify, for each portion, the level of protection being

23   asserted.

24                     (b) for testimony given in deposition or in other pretrial or trial proceedings, that

25   the Designating Party identify on the record, before the close of the deposition, hearing, or other

26   proceeding, all protected testimony and specify the level of protection being asserted. When it is

27   impractical to identify separately each portion of testimony that is entitled to protection and it

28   appears that substantial portions of the testimony may qualify for protection, the Designating

                 STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                             [PROPOSED] PROTECTIVE ORDER
                                CASE NO. 4:20-cv-08733-YGR
                                             6
      Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 7 of 21



1    Party may invoke on the record (before the deposition, hearing, or other proceeding is

2    concluded) a right to have up to 21 days to identify the specific portions of the testimony as to

3    which protection is sought and to specify the level of protection being asserted. Only those

4    portions of the testimony that are appropriately designated for protection within the 21 days shall

5    be covered by the provisions of this Stipulated Protective Order. Alternatively, a Designating

6    Party may specify, at the deposition or up to 21 days afterwards if that period is properly

7    invoked, that the entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY

8    CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

9                   Parties shall give the other parties notice if they reasonably expect a deposition,

10   hearing, or other proceeding to include Protected Material so that the other parties can ensure

11   that only authorized individuals who have signed the “Acknowledgment and Agreement to Be

12   Bound” (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a

13   deposition shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY

14   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

15                  Transcripts containing Protected Material shall have an obvious legend on the title

16   page that the transcript contains Protected Material, and the title page shall be followed by a list

17   of all pages (including line numbers as appropriate) that have been designated as Protected

18   Material and the level of protection being asserted by the Designating Party. The Designating

19   Party shall inform the court reporter of these requirements. Any transcript that is prepared before

20   the expiration of a 21-day period for designation shall be treated during that period as if it had

21   been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety

22   unless otherwise agreed. After the expiration of that period, the transcript shall be treated only as

23   actually designated.

24                  (c) for information produced in some form other than documentary and for any

25   other tangible items, that the Producing Party affix in a prominent place on the exterior of the

26   container or containers in which the information or item is stored the legend

27   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

28   “HIGHLY CONFIDENTIAL – SOURCE CODE.” If only a portion or portions of the

                 STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                             [PROPOSED] PROTECTIVE ORDER
                                CASE NO. 4:20-cv-08733-YGR
                                             7
      Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 8 of 21



1    information or item warrant protection, the Producing Party, to the extent practicable, shall

2    identify the protected portion(s) and specify the level of protection being asserted.

3           5.3     Disclosure or Discovery Material in the Related Actions: Any Disclosure or

4    Discovery Material that had previously been produced, disclosed or generated in the Related

5    Actions, which bear any of the legends identified in 5.2 (“CONFIDENTIAL,” “HIGHLY

6    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

7    CODE”), and are made available in this action, shall be treated accordingly in this action and as

8    if so designated by the Producing Party and all provisions of this Order shall apply. If any rulings

9    in any of the Related Actions de-designate or reduce the designation of such Disclosure or

10   Discovery Material, then those rulings shall apply with equal force to the same material(s) in this

11   action. Furthermore, any challenges to the confidentiality designation of Disclosure or Discovery

12   Material that had previously been produced, disclosed or generated in the Related Actions shall

13   be deferred until after the trial in that the Epic Games Related Action.

14          5.4     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

15   designate qualified information or items does not, standing alone, waive the Designating Party’s

16   right to secure protection under this Order for such material. Upon timely correction of a

17   designation, the Receiving Party must make reasonable efforts to assure that the material is

18   treated in accordance with the provisions of this Order.

19   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

20          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

21   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

22   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

23   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

24   challenge a confidentiality designation by electing not to mount a challenge promptly after the

25   original designation is disclosed.

26          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

27   process by providing written notice of each designation it is challenging and describing the basis

28   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

                  STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                              [PROPOSED] PROTECTIVE ORDER
                                 CASE NO. 4:20-cv-08733-YGR
                                              8
      Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 9 of 21



1    notice must recite that the challenge to confidentiality is being made in accordance with this

2    specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

3    good faith and must begin the process by conferring directly (in voice to voice dialogue; other

4    forms of communication are not sufficient) within 14 days of the date of service of notice. In

5    conferring, the Challenging Party must explain the basis for its belief that the confidentiality

6    designation was not proper and must give the Designating Party an opportunity to review the

7    designated material, to reconsider the circumstances, and, if no change in designation is offered,

8    to explain the basis for the chosen designation. A Challenging Party may proceed to the next

9    stage of the challenge process only if it has engaged in this meet and confer process first or

10   establishes that the Designating Party is unwilling to participate in the meet and confer process in

11   a timely manner.

12          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

13   intervention, the parties shall follow the Court’s Standing Order in Civil Cases regarding

14   Discovery and Discovery Motions. The parties may file a joint letter brief regarding retaining

15   confidentiality within 21 days of the initial notice of challenge or within 14 days of the parties

16   agreeing that the meet and confer process will not resolve their dispute, whichever is earlier.

17   Failure by a Designating Party to file such discovery dispute letter within the applicable 21- or

18   14-day period (set forth above) with the Court shall automatically waive the confidentiality

19   designation for each challenged designation. If, after submitting a joint letter brief, the Court

20   allows that a motion may be filed, any such motion must be accompanied by a competent

21   declaration affirming that the movant has complied with the meet and confer requirements

22   imposed in the preceding paragraph. The Court, in its discretion, may elect to transfer the

23   discovery matter to a Magistrate Judge.

24          In addition, the parties may file a joint letter brief regarding a challenge to a

25   confidentiality designation at any time if there is good cause for doing so, including a challenge

26   to the designation of a deposition transcript or any portions thereof. If, after submitting a joint

27   letter brief, the Court allows that a motion may be filed, any motion brought pursuant to this

28   provision must be accompanied by a competent declaration affirming that the movant has

                  STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                              [PROPOSED] PROTECTIVE ORDER
                                 CASE NO. 4:20-cv-08733-YGR
                                              9
     Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 10 of 21



1    complied with the meet and confer requirements imposed by the preceding paragraph. The

2    Court, in its discretion, may elect to refer the discovery matter to a Magistrate Judge.

3            The burden of persuasion in any such challenge proceeding shall be on the Designating

4    Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

5    unnecessary expenses and burdens on other parties) may expose the Challenging Party to

6    sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

7    file a letter brief to retain confidentiality as described above, all parties shall continue to afford

8    the material in question the level of protection to which it is entitled under the Producing Party’s

9    designation until the court rules on the challenge.

10   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

11           7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed

12   or produced by another Party or by a Non-Party in connection with this case only for

13   prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be

14   disclosed only to the categories of persons and under the conditions described in this Order.

15   When the litigation has been terminated, a Receiving Party must comply with the provisions of

16   section 14 below (FINAL DISPOSITION).

17           Protected Material must be stored and maintained by a Receiving Party at a location and

18   in a secure manner that ensures that access is limited to the persons authorized under this Order.

19           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

20   ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may

21   disclose any information or item designated “CONFIDENTIAL” only to:

22                   (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

23   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

24   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

25   Bound” that is attached hereto as Exhibit A;

26                   (b) the officers, directors, and employees (including House Counsel) of the

27   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have

28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                   STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                               [PROPOSED] PROTECTIVE ORDER
                                  CASE NO. 4:20-cv-08733-YGR
                                              10
     Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 11 of 21



1                   (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure

2    is reasonably necessary for this litigation and who have signed the “Acknowledgment and

3    Agreement to Be Bound” (Exhibit A);

4                   (d) the Court and its personnel;

5                   (e) court reporters and their staff, professional jury or trial consultants, and

6    Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

7    have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

8                   (f) mock jurors who have signed an Undertaking, the content of which shall be

9    agreed upon by the Parties;

10                  (g) during his or her deposition, a witness in the action to whom disclosure is

11   reasonably necessary and: (i) who has signed the “Acknowledgement or Agreement To Be

12   Bound” that is attached hereto as Exhibit A; or (ii) who has been advised on the record that the

13   information or item is subject to a protective order and cannot be disclosed, and who also is an

14   author or recipient of the information or item, or a custodian or other person who otherwise

15   possessed or knew the information, unless otherwise agreed by the Designating Party or ordered

16   by the Court. Pages of transcribed deposition testimony or exhibits to depositions that reveal

17   Protected Material must be separately bound by the court reporter and may not be disclosed to

18   anyone except as permitted under this Stipulated Protective Order; and

19                  (h) the author or recipient of a document containing the information or a

20   custodian or other person who otherwise possessed or knew the information.

21          7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and

22   “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items. Unless otherwise

23   ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may

24   disclose any information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

25   EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:

26                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

27   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

28   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

                  STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                              [PROPOSED] PROTECTIVE ORDER
                                 CASE NO. 4:20-cv-08733-YGR
                                             11
     Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 12 of 21



1    Bound” that is attached hereto as Exhibit A;

2                   (b) Designated House Counsel of the Receiving Party (i) who has no involvement

3    in competitive decision-making, (ii) to whom disclosure is reasonably necessary for this

4    litigation, (iii) who have signed the “Acknowledgment and Agreement to Be Bound” that is

5    attached hereto as Exhibit A, and (iv) as to whom the Designating Party has agreed in writing;

6                   (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure

7    is reasonably necessary for this litigation and who have signed the “Acknowledgment and

8    Agreement to Be Bound” (Exhibit A), without disclosure of the identity of the Expert as long as

9    the Expert is not a current officer, director, or employee of a competitor of a Party or anticipated

10   to become one;

11                  (d) the Court and its personnel;

12                  (e) court reporters and their staff, professional jury or trial consultants, and

13   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

14   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

15                  (f) mock jurors who have signed an Undertaking, the content of which shall be

16   agreed upon by the Parties; and

17                  (g) the author or recipient of a document containing the information or a

18   custodian or other person who otherwise possessed or knew the information.

19   8.     SOURCE CODE

20                  (a) To the extent production of source code becomes necessary in this case, a

21   Producing Party may designate source code as “HIGHLY CONFIDENTIAL – SOURCE

22   CODE” if it compromises or includes confidential, proprietary, or trade secret source code.

23                  (b) Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE

24   CODE” shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL –

25   ATTORNEYS’ EYES ONLY” information and may be disclosed only to the individuals to

26   whom “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information may be

27   disclosed, as set forth in Paragraph 7.3, with the exception of Designated House Counsel.

28                  (c) Any source code produced in discovery shall be made available for inspection

                 STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                             [PROPOSED] PROTECTIVE ORDER
                                CASE NO. 4:20-cv-08733-YGR
                                            12
     Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 13 of 21



1    in a format through which it could be reasonably reviewed and searched during normal business

2    hours or other mutually agreeable times at a location that is mutually agreed upon. The source

3    code shall be made available for inspection on a secured computer in a secured room without

4    Internet access or network access to other computers, and the Receiving Party shall not copy,

5    remove, or otherwise transfer any portion of the source code onto any recordable media or

6    recordable device. The Producing Party may visually monitor the activities of the Receiving

7    Party’s representatives during any source code review, but only to ensure that there is no

8    unauthorized recording, copying, or transmission of the source code.

9                    (d) The Receiving Party may request paper copies of limited portions of source

10   code that are reasonably necessary for the preparation of court filings, pleadings, expert reports,

11   or other papers, or for deposition or trial, but shall not request paper copies for the purposes of

12   reviewing the source code other than electronically as set forth in Paragraph 8(c) in the first

13   instance. The Producing Party shall provide all such source code in paper form including Bates

14   numbers and the label “HIGHLY CONFIDENTIAL – SOURCE CODE.” The Producing Party

15   may challenge the amount of source code requested in hard copy form pursuant to the dispute

16   resolution procedure and timeframes set forth in Paragraph 6 whereby the Producing Party is the

17   “Challenging Party” and the Receiving Party is the “Designating Party” for purposes of dispute

18   resolution.

19                   (e) The Receiving Party shall maintain a record of any individual who has

20   inspected any portion of the source code in electronic or paper form. The Receiving Party shall

21   maintain all paper copies of any printed portions of the source code in a secured, locked area.

22   The Receiving Party shall not create any electronic or other images of the paper copies and shall

23   not convert any of the information contained in the paper copies into any electronic format. The

24   Receiving Party shall only make additional paper copies if such additional copies are (1)

25   necessary to prepare court filings, pleadings, or other papers (including a testifying expert’s

26   expert report), (2) necessary for deposition, or (3) otherwise necessary for the preparation of its

27   case. Any paper copies used during a deposition shall be retrieved by the Producing Party at the

28   end of the day and must not be given to or left with a court report or any other unauthorized
                   STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                               [PROPOSED] PROTECTIVE ORDER
                                  CASE NO. 4:20-cv-08733-YGR
                                              13
     Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 14 of 21



1    individual.

2    9.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
            OTHER LITIGATION
3

4           If a Party is served with a subpoena or a court order issued in other litigation that compels

5    disclosure of any information or items designated in this action as “CONFIDENTIAL,”

6    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL

7    – SOURCE CODE” that Party must:

8                     (a) promptly notify in writing the Designating Party. Such notification shall

9    include a copy of the subpoena or court order;

10                    (b) promptly notify in writing the party who caused the subpoena or order to issue

11   in the other litigation that some or all of the material covered by the subpoena or order is subject

12   to this Protective Order. Such notification shall include a copy of this Stipulated Protective

13   Order; and

14                    (c) cooperate with respect to all reasonable procedures sought to be pursued by

15   the Designating Party whose Protected Material may be affected.

16          If the Designating Party timely seeks a protective order, the Party served with the

17   subpoena or court order shall not produce any information designated in this action as

18   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or

19   “HIGHLY CONFIDENTIAL – SOURCE CODE” before a determination by the Court from

20   which the subpoena or order issued, unless the Party has obtained the Designating Party’s

21   permission. The Designating Party shall bear the burden and expense of seeking protection in

22   that court of its confidential material – and nothing in these provisions should be construed as

23   authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

24   another court.

25   10.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
            THIS LITIGATION
26

27                    (a) The terms of this Order are applicable to information produced by a Non-

28   Party in this action and designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –

                   STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                               [PROPOSED] PROTECTIVE ORDER
                                  CASE NO. 4:20-cv-08733-YGR
                                              14
     Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 15 of 21



1    ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE.” Such

2    information produced by Non-Parties in connection with this litigation is protected by the

3    remedies and relief provided by this Order. Nothing in these provisions should be construed as

4    prohibiting a Non-Party from seeking additional protections.

5                    (b) In the event that a Party is required, by a valid discovery request, to produce a

6    Non- Party’s confidential information in its possession, and the Party is subject to an agreement

7    with the Non- Party not to produce the Non-Party’s confidential information, then the Party

8    shall:

9                            (1) promptly notify in writing the Requesting Party and the Non-Party that

10   some or all of the information requested is subject to a confidentiality agreement with a Non-

11   Party;

12                           (2) promptly provide the Non-Party with a copy of the Stipulated

13   Protective Order in this litigation, the relevant discovery request(s), and a reasonably specific

14   description of the information requested; and

15                           (3) make the information requested available for inspection by the Non-

16   Party.

17                   (c) If the Non-Party fails to object or seek a protective order from this court

18   within 14 days of receiving the notice and accompanying information, the Party may produce the

19   Non-Party’s confidential information responsive to the discovery request. If the Non-Party

20   timely seeks a protective order, the Party shall not produce any information in its possession or

21   control that is subject to the confidentiality agreement with the Non-Party before a determination

22   by the Court. Absent a court order to the contrary, the Non-Party shall bear the burden and

23   expense of seeking protection in this court of its Protected Material.

24   11.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

25            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

26   Material to any person or in any circumstance not authorized under this Stipulated Protective

27   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

28   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

                  STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                              [PROPOSED] PROTECTIVE ORDER
                                 CASE NO. 4:20-cv-08733-YGR
                                             15
     Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 16 of 21



1    Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

2    made of all the terms of this Order, and (d) request such person or persons to execute the

3    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

4    12.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
              PROTECTED MATERIAL
5

6             12.1     The production without manual review of any privileged or otherwise protected

7    document or ESI, whether inadvertent or otherwise, is not and shall not be deemed a waiver or

8    impairment of any claim of privilege or protection arising under the attorney-client privilege, the

9    protection afforded to work-product materials, or any other privilege or protection from

10   discovery, in these cases or in any other federal or state proceeding, as long as the Producing

11   Party follows the procedure in Section 12.2.

12            12.2     If any Producing Party learns that its privileged or protected material has been

13   produced, it must promptly notify the Receiving Parties in writing. The Producing Party and the

14   Receiving Parties shall then apply the procedures and terms set forth in Sections 12.3 and 12.4.

15            12.3     Upon a request from any Producing Party who has inadvertently produced

16   Discovery Material that it believes is privileged and/or protected, each Receiving Party shall

17   immediately return such Protected Material or Discovery Material and all copies to the

18   Producing Party, or destroy such Discovery Material and certify that destruction to the Producing

19   Party.

20            12.4     Nothing herein shall prevent the Receiving Party from preparing a record for its

21   own use containing the date, author, addresses, and topic of the inadvertently produced

22   Discovery Material and such other information as is reasonably necessary to identify the

23   Discovery Material and describe its nature to the Court in any motion to compel production of

24   the Discovery Material.

25            12.5     Nothing herein is intended to shift the burden imposed by law, in the event of a

26   challenge by any Receiving Party, of establishing the privileged or protected nature of any

27   privileged or protected information.

28            12.6     Nothing herein is intended to or shall serve to limit any Producing Party’s rights
                     STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                                 [PROPOSED] PROTECTIVE ORDER
                                    CASE NO. 4:20-cv-08733-YGR
                                                16
     Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 17 of 21



1    to conduct a review of documents or ESI (including metadata) for relevance, responsiveness,

2    and/or privilege or protection from discovery before production.

3    13.    MISCELLANEOUS

4           13.1     Right to Further Relief. Nothing in this Order abridges the right of any person to

5    seek its modification by the Court in the future.

6           13.2     Right to Assert Other Objections. By stipulating to the entry of this Protective

7    Order no Party waives any right it otherwise would have to object to disclosing or producing any

8    information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

9    no Party waives any right to object on any ground to use in evidence of any of the material

10   covered by this Protective Order.

11          13.3     Filing Protected Material. Without written permission from the Designating Party

12   or a court order secured after appropriate notice to all interested persons, a Party may not file in

13   the public record in this action any Protected Material. A Party that seeks to file under seal any

14   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be

15   filed under seal pursuant to a court order authorizing the sealing of the specific Protected

16   Material at issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a

17   request establishing that the Protected Material at issue is privileged, protectable as a trade

18   secret, or otherwise entitled to protection under the law. If a Receiving Party's request to file

19   Protected Material under seal pursuant to Civil Local Rule 79-5(d) is denied by the Court, then

20   the Receiving Party may file the information in the public record pursuant to Civil Local Rule

21   79-5(e) unless otherwise instructed by the Court.

22   14.    FINAL DISPOSITION

23          Within 60 days after the final disposition of this action, as defined in Section 4, each

24   Receiving Party must return all Protected Material to the Producing Party or destroy such

25   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

26   compilations, summaries, and any other format reproducing or capturing any of the Protected

27   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

28   submit a written certification to the Producing Party (and, if not the same person or entity, to the

                   STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                               [PROPOSED] PROTECTIVE ORDER
                                  CASE NO. 4:20-cv-08733-YGR
                                              17
     Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 18 of 21



1    Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all

2    the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

3    not retained any copies, abstracts, compilations, summaries or any other format reproducing or

4    capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

5    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

6    legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

7    product, and consultant and expert work product, even if such materials contain Protected

8    Material. Any such archival copies that contain or constitute Protected Material remain subject

9    to this Protective Order as set forth in Section 4 (DURATION).

10                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

11
     DATED: April 29, 2021                         By /s/ Adam B. Wolfson
12                                                    QUINN, EMANUEL, URQUHART &
                                                        SULLIVAN, LLP
13
                                                      Stephen A. Swedlow (pro hac vice)
14                                                    David A. Nelson (pro hac vice)
                                                      Marc L. Kaplan (pro hac vice)
15                                                    191 N. Wacker Drive, Suite 2700
                                                      Chicago, IL 60606-1881
16                                                    Telephone: (312) 705-7400
17                                                     Adam B. Wolfson (Bar No. 262125)
18                                                     Joseph Sarles (Bar No. 254750)
                                                       865 South Figueroa Street, 10th Floor
19                                                     Los Angeles, CA 90017-2543
                                                       Telephone: (213) 443-3000
20
                                                       Counsel for Plaintiff SaurikIT, LLC
21
     DATED: April 29, 2021                By /s/ Karen L. Dunn
22
                                             PAUL, WEISS, RIFKIND, WHARTON & GARRISON
23                                           LLP
                                             Karen L. Dunn (pro hac vice)
24                                           William A. Isaacson (pro hac vice)
                                             Jessica E. Phillips (DC SBN 991072; pro hac
25                                           vice)
                                             2001 K Street, NW
26                                           Washington, DC 20006-1047
                                             Telephone: (202) 223-7300
27                                           Facsimile: (202) 223-7420
                                             kdunn@paulweiss.com
28                                           wisaacson@paulweiss.com
                                             jphillips@paulweiss.com
                 STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                             [PROPOSED] PROTECTIVE ORDER
                                CASE NO. 4:20-cv-08733-YGR
                                            18
     Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 19 of 21



1
                                          Yahonnes S. Cleary (NY SBN 4802492; pro
2                                         hac vice)
                                          1285 Avenue of the Americas
3                                         New York, NY 10019-6064
                                          Telephone:        (212) 373-3000
4                                         Facsimile: (212) 757-3990
                                          ycleary@paulweiss.com
5
                                          Meredith R. Dearborn (SBN 268312)
6                                         943 Steiner St.
                                          San Francisco, CA 94117
7                                         Telephone: (202) 223-7300
                                          Facsimile: (202) 223-7420
8

9    PURSUANT TO STIPULATION, IT IS SO ORDERED.
10

11             June 24, 2021
     DATED: _____________________      ________________________________________
                                             YVONNE GONZALEZ ROGERS
12                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
              STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                          [PROPOSED] PROTECTIVE ORDER
                             CASE NO. 4:20-cv-08733-YGR
                                         19
     Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 20 of 21



1                                                EXHIBIT A

2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

3            I, [print or type full name], of ___________________ [print or type full address], declare

4    under penalty of perjury that I have read in its entirety and understand the Stipulated Protective

5    Order that was issued by the United States District Court for the Northern District of California

6    on                               [date] in the case of SaurikIT, LLC v. Apple Inc., No. 4:20-cv-

7    08733-YGR. I agree to comply with and to be bound by all the terms of this Stipulated

8    Protective Order and I understand and acknowledge that failure to so comply could expose me to

9    sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose

10   in any manner any information or item that is subject to this Stipulated Protective Order to any

11   person or entity except in strict compliance with the provisions of this Order.

12           I further agree to submit to the jurisdiction of the United States District Court for the

13   Northern District of California for the purpose of enforcing the terms of this Stipulated

14   Protective Order, even if such enforcement proceedings occur after termination of this action.

15           I hereby appoint [print or type full name] of ___________________ [print or type full

16   address and telephone number] as my California agent for service of process in connection with

17   this action or any proceedings related to enforcement of this Stipulated Protective Order.

18

19   Date:

20   City and State where sworn and signed:

21

22   Printed name:

23

24   Signature:

25

26

27

28
                  STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                              [PROPOSED] PROTECTIVE ORDER
                                 CASE NO. 4:20-cv-08733-YGR
                                             20
     Case 4:20-cv-08733-YGR Document 53 Filed 06/24/21 Page 21 of 21



1                          DECLARATION REGARDING CONCURRENCE

2                    I, Adam B. Wolfson, am the ECF user whose identification and password are

3    being used to file this STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND

4    [PROPOSED] PROTECTIVE ORDER. In compliance with Civil Local Rule 5-1(i)(3), I hereby

5    attest that all of the signatories listed above have concurred in this filing.

6

7
      Dated: April 29, 2021                              QUINN, EMANUEL, URQUHART &
8                                                          SULLIVAN, LLP

9
                                                         By: /s/ Adam B. Wolfson
10                                                           Adam B. Wolfson

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                 STIPULATION BETWEEN SAURIKIT, LLC AND APPLE INC. AND
                             [PROPOSED] PROTECTIVE ORDER
                                CASE NO. 4:20-cv-08733-YGR
                                            21
